Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 1 of 8 PageID #: 440




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 VIRGINIA HOGAN,                               )
                                               )
                            Plaintiff,         )
                                               )
                       v.                      )   No. 1:18-cv-03763-JPH-TAB
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
                            Defendant.         )

            ORDER ON MOTION TO EXCLUDE EXPERT TESTIMONY

         The United States has filed a motion to exclude all expert testimony that

 Ms. Hogan may present at trial. Dkt. [43]. For the reasons below, the motion

 to exclude expert testimony is GRANTED in part and DENIED in part. Dkt.

 [43].

                                            I.
                                  Facts and Background

         Virginia Hogan brought this case alleging that Stephen Ehrgott—an

 employee of the United States Postal Service—negligently caused a motor

 vehicle accident that resulted in her injury.

         On November 19, 2019, Ms. Hogan served her expert disclosures on the

 United States. Dkt. 43-1. The disclosure included a list of 49 of "Plaintiff's

 medical providers" who "may be called to provide factual and causal medical

 information regarding the injuries claimed by Virginia Hogan." Id. at 1. These

 witnesses "ha[d] not been retained as expert witnesses." Id. at 4. According to

 the disclosure, Ms. Hogan's claimed injuries include headaches, back pain, left



                                           1
Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 2 of 8 PageID #: 441




 arm and shoulder pain, and neck pain. Id. at 3. The disclosure also

 summarized what the providers may testify about:

       The testimony of these medical professionals may include a
       description of their respective care and treatment of Virginia Hogan.
       Additionally, their testimony will include information from the
       medical records, including any diagnosis, treatment, or prognosis,
       as well as each professional's opinion that the treatment Virginia
       Hogan has received to date was reasonable and necessary, as it
       relates to Virginia Hogan's motor vehicle crash with the Defendant
       on December 29, 2016.

       Ms. Hogan also included a list of six "likely testifying treating providers."

 Id. The disclosure states that these witnesses:

       are expected to testify regarding the permanency of the injury, the
       limitations the injury caused in the past, at the current time, and
       into the future, including . . . future medical care and time away
       from Virginia Hogan's employment.

       The basis for each provider's opinion will be Virginia Hogan's
       medical records, testimony of Virginia Hogan, and each provider's
       experience as medical health professionals. No reports have been
       generated by these providers outside of their respective medical
       charts . . . .

 Id at 3–4.

       The United States has filed a motion to exclude all expert testimony that

 Ms. Hogan may present at trial through her treating medical providers or, in

 the alternative, for an order requiring Ms. Hogan to supplement her expert

 disclosures. Dkt. 43.

                                        II.
                                    Discussion

    A. Sufficiency of Disclosure Under Rule 26(a)(2)(B)

       Federal Rule of Civil Procedure 26(a)(2) creates disclosure requirements

 for expert witnesses. This rule divides expert witnesses into two categories, one
                                          2
Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 3 of 8 PageID #: 442




 of which requires written reports and the other only summaries of the expert's

 testimony. Witnesses "retained or specially employed to provide expert

 testimony" must provide an expert report, Fed. R. Civ. P. 26(a)(2)(B), while for

 other expert witnesses, including treating providers, no report is required. For

 expert witnesses in the latter category, counsel must disclose "the subject

 matter on which the witness is expected to present evidence" and "a summary

 of the facts and opinions to which the witness is expected to testify." Fed. R.

 Civ. P. 26(a)(2)(C). While the disclosure required by Rule 26(a)(2)(C) is

 "considerably less extensive than the report required by Rule 26(a)(2)(B),"

 Valentine v. CSX Trans., Inc., No. 1:09-cv-01432-JMS-MJD, 2011 WL 7784120,

 at *4 (S.D. Ind. May 10, 2011) (quoting Fed. R. Civ. P. 26(a) advisory

 committee's note (2010)), "summary disclosures must contain more than mere

 passing reference to the care a treating physician provided." Slabaugh v. LG

 Electronics USA, Inc., No. 1:12-cv-01020-RLY-MJD, 2015 WL 1396606, at *3

 (S.D. Ind. Mar. 26, 2015).

       Here, the United States argues that Ms. Hogan has not provided the

 required summary of facts and opinions to which the disclosed expert

 witnesses are expected to testify. Dkt. 43 at 3. Ms. Hogan responds that she

 has satisfied the less extensive requirement for non-retained, treating

 physician testimony under Rule 26(a)(2)(C). Dkt. 44 at 5.

       The only opinion that Ms. Hogan provided is "that the treatment [she]

 has received to date was reasonable and necessary, as it relates to [her] motor

 vehicle crash with the defendant." Dkt. 43-1 at 3. This fails to satisfy the


                                         3
Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 4 of 8 PageID #: 443




 disclosure required by Rule 26(a)(2)(C) in several respects. First, in the context

 of Ms. Hogan's disclosure, which lists dozens of treating providers and multiple

 injuries, it is not clear what treatment this opinion refers to. Next, Ms. Hogan

 states that her witnesses will testify regarding "the limitations the injury

 caused in the past," dkt. 44 at 6, but she does not identify any specific

 limitation or any specific injury as the cause. Similarly, she lists four claimed

 injuries and states that her witnesses will testify "regarding the permanency of

 the injury," id., but again does not identify any specific injury. These vague

 statements do not satisfy Rule 26(a)(2)(C). Slabaugh, 2015 WL 1396606, at *3

 (disclosure "must . . . summarize actual opinions").

       Additionally, Ms. Hogan has not provided summaries of relevant facts for

 her experts' opinions. Ms. Hogan points to broad categories of evidence that

 she expects her experts to rely upon—"Plaintiff's medical records, Plaintiff's

 testimony, and each provider's experience as medical health professionals." Id.

 at 10. That is not enough. Rule 26(a)(2)(C) requires a "summary of the facts"

 to which the witness is expected to testify. Fed. R. Civ. P. 26(a)(2)(C). Ms.

 Hogan's disclosures do not include such summaries of facts and, therefore, are

 inadequate.

    B. Remedy for Inadequate Disclosure

       Having concluded that Ms. Hogan's disclosure is insufficient under Rule

 26(a)(2)(C), the Court must next determine whether to exclude the testimony of

 her expert witnesses. The sanction for failure to comply with Rule 26(a)'s

 disclosure requirements is exclusion of improperly disclosed witnesses unless


                                          4
Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 5 of 8 PageID #: 444




 the failure was substantially justified or harmless. Fed. R. Civ. P. 37(c)(1). A

 court has broad discretion in determining whether an error is substantially

 justified or harmless, but should consider: "(1) the prejudice or surprise to the

 party against whom the evidence is offered; (2) the ability of the party to cure

 the prejudice; (3) the likelihood of disruption to the trial; and (4) the bad faith

 or willfulness involved in not disclosing the evidence at an earlier date."

 Banister v. Burton, 636 F.3d 828, 833 (7th Cir. 2011) (quoting Westefer v.

 Snyder, 422 F.3d 570, 585 n.21 (7th Cir. 2005)).

       Here, the United States argues that: (1) Ms. Hogan's failure was not

 substantially justified or harmless since she refused to supplement her

 disclosures after the parties met and conferred; and (2) it would be prejudiced

 by having to incur additional costs for its expert to review any supplemental

 disclosures. Dkt. 43 at 8–9. Ms. Hogan argues that (1) the United States has

 not been prejudiced; (2) supplementation would have a minimal effect on a trial

 date, and (3) there was no bad faith or willfulness. Dkt. 44 at 11–13.

       On balance, the factors weigh in Ms. Hogan's favor. Ms. Hogan identified

 numerous expert witnesses before the close of discovery. While that disclosure

 wasn't very useful because it was both overinclusive (by listing so many

 providers) and underinclusive (by failing to provide any meaningful information

 about the facts and opinions), any prejudice to the United States can be cured

 by additional discovery well before trial so the risk of disruption to trial is

 minimal. Moreover, the record does not demonstrate that Ms. Hogan acted in




                                           5
Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 6 of 8 PageID #: 445




 bad faith. On balance, the insufficiency of Ms. Hogan's disclosures does not

 warrant exclusion of her expert witnesses.

    C. Limitation on Scope of Expert Witnesses' Testimony

       The United States asks the Court to limit the scope of Ms. Hogan's expert

 witnesses' testimony to opinions determined in the course of providing

 treatment. Ms. Hogan did not respond to this argument.

       Ms. Hogan's expert witnesses are identified as "treating medical

 professionals [who] have not been retained," dkt. 43-1 at 3, and she has not

 disclosed any Rule 26(a)(2)(B) experts or corresponding reports. The Seventh

 Circuit requires that "a treating physician who is offered to provide testimony

 as to the cause of the plaintiff's injury, but who did not make that

 determination in the course of providing treatment," is "required to submit an

 expert report in accordance with Rule 26(a)(2)." Myers v. National R.R.

 Passenger Corp. (Amtrak), 619 F.3d 729, 734–35 (7th Cir. 2010); see also

 E.E.O.C. v. AutoZone, Inc., 707 F.3d 824, 833 (7th Cir. 2013) ("[A] treating

 physician can provide an expert opinion without submitting a written report if

 the physician's opinion was formed during the course of providing treatment,

 and not in preparation for litigation.").

       Therefore, "the scope of treatment provided by Plaintiff's treating

 physicians governs the extent to which they may testify on issues of

 causation." Lauderdale v. Deputy, No. 1:16-cv-02684-TWP-TAB, 2019 WL

 7183784, at 3 (S.D. Ind. Dec. 26, 2019). Accordingly, the opinions of medical

 provider/treating physician witnesses at trial shall be limited to those opinions


                                             6
Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 7 of 8 PageID #: 446




 "determin[ed] in the course of providing treatment." Blanton v. RoundPoint

 Mortgage Servicing Corp., 825 Fed. Appx. 369, 373 (7th Cir. 2020) (quoting

 Meyers, 619 F.3d at 734–35).

                             III. Further Proceedings

       Ms. Hogan identified nine named treating providers in her final witness

 list, dkt. 40, and six named "likely testifying" treating providers in her expert

 disclosure. Dkt. 43-1. For each of these providers that Ms. Hogan intends to

 call as a witness at trial, Ms. Hogan has until April 1, 2021 to supplement

 her disclosures to comply with Rule 26(a)(2)(C). Witnesses whose disclosures

 remain insufficient will not be permitted to testify at trial.

       The United States shall have until May 15, 2021 to take depositions of

 medical provider/treating physician expert witnesses for whom timely and

 adequate Rule 26(a)(2)(C) disclosures have been provided.

                                        IV.
                                     Conclusion

       The United States' motion to exclude expert testimony is GRANTED in

 part and DENIED in part. Dkt. [43]. Ms. Hogan shall supplement her expert

 disclosures consistent with this Order by April 1, 2021.

 SO ORDERED.

Date: 3/4/2021




                                           7
Case 1:18-cv-03763-JPH-TAB Document 53 Filed 03/04/21 Page 8 of 8 PageID #: 447




 Distribution:

 Harvey Lee Lancaster, Jr.
 HENSLEY LEGAL GROUP, PC
 hlancaster@hensleylegal.com

 James H. Milstone
 KOPKA, PINKUS DOLIN PC
 jhmilstone@kopkalaw.com

 Justin R. Olson
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 justin.olson2@usdoj.gov

 Jeffrey D. Preston
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 jeffrey.preston@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov




                                      8
